Citation Nr: 1440476	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  09-46 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left tarsal tunnel syndrome.

2.  Entitlement to an initial compensable rating for sinusitis.
 
3.  Entitlement to an initial compensable rating for a left varicocele to include entitlement to special monthly compensation (SMC) based on the loss of use of a creative organ.

4.  Entitlement to an initial rating for gastroesophageal reflux disease (GERD) in excess of  0 percent prior to January 26, 2012, and in excess of 10 percent beginning January 26, 2012.

5.  Entitlement to an initial rating for hearing loss disability in excess of 0 percent from July 29, 2005, through March 25, 20012, 40 percent from March 26, 2012, through April 9, 2012, and 70 percent from April 10, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from July 1953 to July 1956.  He also served in the Marine Corps Reserve. 

These matters were originally before the Board of Veterans' Appeals (Board) on appeal from decisions in June 2006 and November 2009 by the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011, the Veteran appeared at a videoconference hearing before the undersigned.  A transcript of this hearing is of record.  

In November 2011, the Board issued a decision that, in part, denied the claims of entitlement to an initial rating in excess of 10 percent for left tarsal tunnel syndrome, entitlement to an initial compensable rating for sinusitis, and entitlement to an initial compensable rating for a left varicocele to include entitlement to SMC based on the loss of use of a creative organ.  The Board also granted service connection for bilateral hearing loss and remanded the issue of entitlement to service connection for GERD.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 724 F.3d 1312 (Fed. Cir. 2013), the November 2011 Board decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge that conducted the July 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board on the three increased rating issues.  Subsequently, in correspondence dated September 2013, the Veteran requested only to have the increased rating portion of the November 2011 decision vacated and a new decision issued in its place.  No additional hearing was requested.  In an April 2014 decision, the Board vacated the increased rating portion of it 2011 decision in compliance with the Veteran's request.  The decision below satisfies his request for a new decision.

This case is also before the Board on appeal from an April 2012 rating decision by the New Orleans RO that granted service connection for GERD.  The Veteran has appealed the staged ratings assigned.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.

Additional evidence, including VA treatment records and examination reports dated from 2010 to 2012, was associated with the claims file and the VVA file after the issuance of the June 2010 Statement of the Case (SOC).  VA regulations provide that any pertinent evidence submitted by an appellant without waiver of RO consideration must be referred to the RO for review and preparation of a Supplemental Statement of the Case.  38 C.F.R. § 20.1304 (2013).  However, the additional evidence does not relate to or have a bearing on the issues decided herein.  Therefore, the matters addressed in the decision below need not be returned to the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a higher initial rating for left varicocele (to include SMC) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service-connected left tarsal tunnel syndrome does not result in incomplete paralysis of the posterior tibial nerve that is "severe" in nature or a foot injury that is "moderately severe" in nature. 

2.  Service-connected sinusitis does not result in one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment or three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.

3.  For the entire appeal period (beginning July 29, 2005), service-connected GERD has been manifested by regular, although not persistent, pyrosis and regurgitation, but not by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for left tarsal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code  8525 (2013).
 
2.  The criteria for an initial compensable disability rating for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6513 (2013).

3.  Throughout the initial rating period, the criteria for a 10 percent rating, but not higher, for GERD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic Code 7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I  Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.   The statutory scheme contemplates that, once a decision awarding service connection, a disability rating, and an effective date have been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess/Hartman, 19 Vet. App. 473, 490-91 (2006).  Here, the Veteran is exercising his right to appeal the initial staged ratings assigned.  A June 2010 SOC (tarsal tunnel and sinusitis) and a July 2013 SOC (GERD) properly provided the Veteran with notice of the criteria for rating the disabilities at issue, and further notice on the downstream issue of an initial increased rating, including of what the evidence showed, and why the current ratings were assigned.  The Veteran has had opportunity to respond.  He is not prejudiced by this process.  Notably, he does not allege that notice in this case was less than adequate or that he has been prejudiced by any notice deficiency. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claims.  Available STRs and identified, available post-service treatment records were obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Veteran has also been afforded the appropriate VA examinations to determine the nature and severity of his tarsal tunnel syndrome, sinusitis and GERD.  The examinations were adequate, as they were predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examination with appropriate testing.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiners provided rationale for the opinions stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Recognition is given to the fact that the reports of the Veteran's tarsal tunnel syndrome and sinusitis examinations are now in excess of six years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11- 95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's tarsal tunnel and sinusitis disabilities since he was last examined.  The Veteran does not contend otherwise.

Further, as was noted above, the Veteran testified at a videoconference hearing before the Board in July 2011.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, although the issues of higher initial ratings for tarsal tunnel syndrome and sinusitis were perfected at the time of the hearing, the issues were not addressed by either the undersigned or the Veteran at the hearing.  The Board duty to fully explain the issue was regrettably deficient.  However, as noted above, pursuant to National Org. of Veterans' Advocates, Inc., supra, and in order to remedy any potential error, the Board sent the Veteran a letter in September 2013 notifying him of an opportunity to receive a new hearing on his claims.  Subsequently, in correspondence dated September 2013 declined an additional hearing.  As such, any potential error in this regard has been corrected.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

II.  Higher Initial Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

When considering the appropriate rating for musculoskeletal disorders, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court of Appeals for Veterans Claims has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In cases where a claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

A.  Tarsal Tunnel Syndrome

The Veteran has been assigned a 10 percent rating for tarsal tunnel syndrome in the left foot under 38 C.F.R. § 4.124a, Diagnostic Code 8525, effective July 29, 2005.  While there is no diagnostic code specifically addressing tarsal tunnel syndrome, it is permissible to rate by analogy under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Under Diagnostic Code 8525, the Veteran's 10 percent rating represents incomplete paralysis posterior tibial nerve that is "moderate" in nature.  In order to warrant a rating in excess of 10 percent, the evidence must indicate incomplete paralysis of the posterior tibial nerve that is "severe" in nature.  

Words such as "moderate," "moderately severe" and "severe" are not defined in the diagnostic code.  Thus, instead of applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6. 

A review of the competent evidence indicates that a rating in excess of 10 percent is not warranted.  

A February 2007 private treatment record notes that the Veteran was treated for left foot neuropathy.

An April 2008 VA examination report notes the Veteran's complaints of numbness and tingling in the foot, although he sometimes felt throbbing pain and occasional pain characterized as a "charley horse."  He also noted a history of increased pain during flare-ups that occurred approximately once every two to four weeks. 

However, the Veteran also stated that he was able to stand for 15-30 minutes and was able to walk over a mile.  Additionally, he exhibited an essentially normal gait, and he stated that the stiffness in his left foot actually improves when walking.  He has never been hospitalized nor had surgery on his left foot.  From a functional standpoint, the Veteran also stated that he was able to perform maintenance on a 1.5 acre yard through the use of a riding lawn mower.  Examination of the Veteran's left foot indicated no gross abnormalities, painful motion, edema, instability or weakness.  Posterior tibial and dorsalis pedis pulses were normal.

A September 2009 VA outpatient treatment record notes that the Veteran denied medication for his left lower extremity neuropathy due to its cost.

(Again, the Board recognizes that the most recent examination for this claim was conducted in 2008.  However, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected tarsal tunnel syndrome since this time.  Moreover, the Veteran has not claimed that this disability has worsened.)

Based on this evidence, the Board concludes that the Veteran's disability is best characterized as incomplete paralysis that is "moderate" rather "severe" in nature.  While he does clearly have limitation resulting from this disorder, the functional effects appear minimal.  He is able to walk a considerable distance and indicated that the disorder actually improves with use.  An increased rating is not warranted on this basis. 

For purposes of thoroughness, the Board has also considered any other potentially applicable diagnostic codes.  Specifically, 38 C.F.R. § 4.71a, Diagnostic Code 5284, which addresses "other foot injuries," provides for a 20 percent rating when the evidence shows a foot injury that is "moderately severe" in nature.  However, for the same reasons as noted above, the Board finds that the Veteran's tarsal tunnel syndrome is inconsistent with "moderately severe" foot injury. 

Therefore, as the evidence does not indicate incomplete paralysis of the posterior tibial nerve that is "severe" in nature or a foot injury that is "moderately severe" in nature, the Board concludes that a rating in excess of 10 percent is not warranted. 

B.  Sinusitis

The Veteran has been assigned a noncompensable for sinusitis under 38 C.F.R. § 4.97, Diagnostic Code 6513, effective July 29, 2005.  A compensable (10 percent) disability rating for chronic sinusitis and rhinitis will be warranted when the objective medical evidence shows: one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment 'or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting .   

An "incapacitating episode" is defined as a period of sinusitis that required bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513. 

In this case, the Board has determined that a compensable rating is not warranted for sinusitis.  Specifically, the Veteran was treated in October and December 2002 for chronic sinusitis.  There was no indication during either of those evaluations as to the severity of the disorder.  There are also no other outpatient treatment records addressing sinusitis complaints. 

The only evidence considering the severity of this condition is an April 2008 VA examination undertaken specifically to address this issue on appeal.  At that time, the Veteran stated that he used nasal spray daily, but experienced no breathing difficulty, speech impairment, or any sign of nasal obstruction.  He denied ever being treated with antibiotics or being hospitalized for this disability.  Therefore, as he does not have a history of antibiotic treatment, a compensable rating based on incapacitating episodes requiring prolonged antibiotic treatment is not for application. 

Additionally, the evidence from the April 2008 VA examination did not indicate three to six non-incapacitating episodes, as the Veteran has not related a history pain, headaches or purulent discharge.  To the contrary, his noted symptoms were limited to congestion.  In fact, while a CT scan indicated mild sinusitis, he specifically denied symptoms of sinusitis by history. 

Notably, the Veteran's denial of sinusitis by history is actually contradicted by a private treating physician, who stated in May 2007 that he treated the Veteran for sinusitis until the "early 1990's."  This statement does not establish the presence of non-incapacitating episodes during the relevant period on appeal.  Therefore, in view absence of non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting, a compensable rating is also not warranted on this basis. 

(Again, the Board recognizes that the most recent examination for this claim was conducted in 2008.  However, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected sinusitis.  Moreover, the Veteran has not claimed that this disability has worsened.)

Overall, a review of the pertinent evidence does not indicate that the Veteran has experienced one or two incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A compensable rating for his service-connected sinusitis is not warranted.

C.  GERD

The Veteran has been assigned an initial noncompensable rating prior to January 26, 2012, and a 10 percent beginning January 26, 2012, for service-connected GERD.  He maintains that he is entitled to a 10 percent rating for the entire initial rating period.  See June 2012 and October 2013 statements from the Veteran.

The RO has rated the Veteran's service-connected GERD under Diagnostic Code 7346, analogous to hiatal hernia.  See 38 C.F.R. § 4.20.

Under Diagnostic Code 7346, a 10 percent rating is warranted when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent disability evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.  A 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health. 

Dysphagia is defined as difficulty in swallowing. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 587 (31st ed. 2007).  Pyrosis is defined as heartburn.  Id. at 1587.  Hematemesis is defined as the vomiting of blood.  Id. at 842.  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood.  Id. at 1142 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran submitted his claim of service connection (characterized as acid reflux) in July 2005.  

A December 2005 VA outpatient treatment record notes a diagnosis of GERD.  A September 2006 VA outpatient treatment record notes that the Veteran was being treated for acid reflux.

In a statement received in  September 2006, the Veteran's ex-wife reported that the Veteran has suffered from indigestion and heartburn since 1957.

In a May 2007 statement, Dr. WB reported that he had been the Veteran's private physician from the 1960's until the 1990's.  He stated that he treated the Veteran for acid reflux, heartburn and indigestion with medication and dietary counseling.  In a July 2007 statement, the Veteran's private physician Dr. GB stated that he was currently treating the Veteran for GERD, which was chronic and required Nexium to control the symptoms.

A January 26, 2012 VA examination report notes the Veteran's reported history GERD symptoms in service, which he treated with antacids.  His symptoms persisted after service, requiring the regular use of Tums and antacids.  Currently, his complaints included: heartburn, infrequent epigastric distress, dysphasia, reflux, substernal arm or shoulder pain, sleep disturbance and anemia.  Continuous medication helped to partially control these symptoms.  There was no weight loss.  The examiner noted that the Veteran's renal insufficiency could explain his anemia.  The diagnosis was GERD.  

The evidence above suggests that throughout the period of the claim, the Veteran's service-connected GERD has been manifested by regular, although not persistent, regurgitation and heartburn (pyrosis).  There is no indication in the medical evidence or in the Veteran's lay statements that he has experienced persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  There are however, two of these symptoms, regurgitation and pyrosis, occurring in a less severe fashion.  There is one occasion (2012) when he complained of substernal arm or shoulder pain.  Thus, the criteria for a 10 percent rating, but no more, for GERD under Diagnostic Code 7346 are met throughout the period of the claim, beginning July 29, 2005.

A higher rating is not warranted at any point in the appeal period.  In this regard, the 2012 VA examiner noted that there was no weight loss.  Considerable impairment of health has not been shown at any time.

D.  Other Considerations

In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, though, the Board finds that the rating criteria sufficiently contemplate the extent and severity of the service-connected tarsal tunnel, sinusitis and GERD disabilities at issue, including insofar as addressing the Veteran's symptoms and complaints.  His existing ratings take this into account his complaints, as described above.  The rating criteria therefore are adequate to evaluate these disabilities and referral for consideration of extra-schedular ratings is not warranted.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996) and VAOPGCPREC 6-96 (August 16, 1996).

Finally, the Court has held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The holding of Rice is inapplicable here because the evidence of record does not demonstrate that the Veteran has been rendered unemployable due solely to his service-connected disabilities nor has he so contended.  At this point, there is no cogent evidence of unemployability due solely to service-connected disabilities, and the issue of entitlement to a TDIU need not be addressed.


ORDER

An initial rating in excess of 10 percent for left tarsal tunnel syndrome is denied. 

An initial compensable rating for sinusitis is denied.

The Board having determined that GERD warrants a 10 percent rating, but not higher, throughout the initial rating period, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



REMAND

Subsequent to the issuance of the June 2010 SOC pertaining to the left varicocele/SMC issue, additional evidence consisting of VA treatment records were associated with the VVA file.  This pertinent evidence was not reviewed by the AOJ in conjunction with the issue on appeal, and AOJ consideration of the additional evidence was not waived by the Veteran.  See 38 C.F.R. § 20.1304(c).  


Normal Board practice would be to solicit a waiver of AOJ consideration from the Veteran; however, in this case, the newly received treatment records suggest a worsening in the severity of the disability.  See 2012 VA treatment records showing treatment for erectile dysfunction.  The Veteran was last afforded a VA examination for this disability in April 2008, and subsequent treatment records suggest that there has been an increase in symptomatology since that time.   The Veteran had previously stated that he was unaware of having a problem with erectile dysfunction  However, the more recent evidence shows treatment for the condition.  Therefore, the Board finds that the Veteran should be afforded a new VA examination in order to determine the current nature and severity of his service-connected left varicocele.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  As the claim needs to be remanded for an examination, the AOJ will have an opportunity to consider the newly received evidence, thus eliminating the need to solicit a waiver from the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for the Veteran to undergo VA genitourinary examination by an appropriate physician for evaluation of the Veteran's left varicocele. 

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should detail all symptoms associated with the service-connected disability, to include whether it is at least as likely as not (a 50 percent or greater probability) that the left varicocele results in atrophy of the testis and/or erectile dysfunction.  If atrophy is found to be associated with the service-connected disability, the examiner should detail the level of atrophy.  The examiner should also detail whether there is renal dysfunction, and whether the disability has led to hospitalizations, the use of drug therapy for the disability, and whether the disability requires intensive management. 

All examination findings, along with the complete rationale for the conclusions reached, must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.
 
2.  Thereafter, readjudicate the issue of entitlement to an initial compensable rating for a left varicocele to include entitlement to SMC based on the loss of use of a creative organ.  Consider all evidence added to the file since June 2010.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


